Title: From Alexander Hamilton to Robert Purviance, 27 December 1794
From: Hamilton, Alexander
To: Purviance, Robert



Treasury Department December 27th 1794
Sir,

The President of the United States having been pleased to pardon and remit to Munnikhuysen & Sadler, Owners of the Schooner Martha the Offence and Penalty incurred by them by the Captain’s permitting certain goods to be laden on board the said Schooner in the Island of St. Domingo, contrary to the intent and meaning of an Embargo Bond given by them to your predecessor in Office—I have to request that in pursuance of the said Pardon duly filed in this Office, You will proceed to cancel the Embargo Bond given by the Parties as aforesaid. A Duplicate of my remission in the case of the Taffia & Molasses imported in the Schooner Martha has been already transmitted to the District Judge.
I am with consideration   Sir   Your most obedient servant

A Hamilton
Robert Purviance Esquire

